           Case 6:18-cv-01173-SU         Document 28       Filed 02/26/21      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CHERYL M.,1                                           Case No. 6:18-cv-01173-SU

                Plaintiff,                             ORDER

           v.

 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.


IMMERGUT, District Judge.

       On February 11, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F&R), ECF 25, recommending that this Court grant Plaintiff’s Unopposed

Motion for Attorney Fees Pursuant to 42 U.S.C. § 406(b), ECF 23. On February 25, 2021,

Defendant filed a response indicating no objection to Plaintiff’s motion or the F&R. ECF 27.

                                           DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”


       1
        In the interest of privacy, this Order uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – ORDER
         Case 6:18-cv-01173-SU          Document 28        Filed 02/26/21   Page 2 of 2




28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Sullivan’s conclusions. The F&R, ECF 25, is adopted in full. Plaintiff’s Unopposed Motion, ECF

23, is GRANTED. This Court hereby ORDERS that Plaintiff’s counsel be awarded fees under 42

U.S.C. § 406(b) in the amount of $14,861.75. Previously, the court awarded Plaintiff’s attorney

fees in the amount of $6,845.43 under the Equal Access to Justice Act (“EAJA”). ECF 22. When

issuing the check for payment to Plaintiff’s attorney, the Commissioner is directed to subtract the

amount awarded under EAJA and send Plaintiff’s attorney the balance of $8,016.32, less any

applicable processing or user fees prescribed by statute. Payment of this award should be made

via check payable and mailed to Plaintiff’s attorneys at Harder, Wells, Baron & Manning, P.C.,

474 Willamette St., Eugene, Oregon 97401. Any amount withheld after all administrative and

court attorney fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.

       DATED this 26th day of February, 2021.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge



PAGE 2 – ORDER
